Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wherein each of said TTB molecules further are capable of annealing or ligating to the target nucleic acid".  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 14 depends, does not recite “a target nucleic acid”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Ruan et al. and Steemers et al.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al.( US2016/0362735 Al, published 12/15/2016) in view of Steemers et al.(WO2012061832).
 As noted in the previous action, regarding claim 1, Ruan teaches a library of tandem twin barcode (TTB) oligonucleotide molecules (e.g. abstract), wherein said library comprises at least 5 unique TTB oligonucleotide molecules (e.g. para [0098]; "break lμg of purified PhiX 174 genome DNA" and para. [0099]; "recovering 60-90 bp fragments",, making well over 5 unique molecules.), wherein said TTB molecules comprise a first and second barcode sequence (e.g. [0014]), wherein said first and second barcode sequence are identical to each other and positioned in a same 5' to 3' orientation (e.g. para. [0014]; "each repetitive unit comprises one sequence to be tested and one tag sequence"), and wherein said TTB oligonucleotide molecules are flanked on either side by two target regions that are common to all TTB oligonucleotides
in the library (e.g. para. [0022]; "sequencing adapters are linked to both termini of each resulted fragment to obtain a sequencing library").
 	Ruan et al. do not expressly teach an oligonucleotide comprising tandem twin barcodes wherein no target region lies between the first and second barcode sequence.

 Furthermore, Steemers et al. teach the linker region has a length comprising from 1- 100 or more nucleotides (e.g. lines 15-15, pg. 26).
Furthermore, Steemers et al. teach the first and second barcodes have the same sequence. Furthermore, Steemers et al. teach the barcodes sequences have a length of 1-20 or more consecutive nucleotides (e.g. tandem barcodes as in lines 11-17, pg. 14; lines 3-26, pg. 24).
Furthermore, Steemers et al. teach methods comprising labeling target nucleic acid with their oligonucleotide compositions comprising two barcodes by ligating the dual-barcoded oligonucleotide into nicked target nucleic acid  (e.g. nicking followed by 3 '-exo digestion can create gaps in genomic DNA without fragmenting the entire DNA sample, as shown in FIG. 10. The gaps can then be filled with code-containing oligonucleotides. For example, the oligonucleotides can be ligated to the two ends that were exposed by the nicking. Depending on the ligation method used (e.g. chemical or enzymatic), ligation may also be facilitated by phosphorylation of the oligo or the nicked end as in lines 28-33, pg. 23; Fig 10).
Furthermore, Steemers et al. teach sequencing tagged nucleic acids (e.g. lines 3-10, pg. 6; Sequencing methods section, pg. 50-54).

 	Therefore, the combined teachings of Ruan and Steemers et al. render obvious the limitations: a library of tandem twin barcode (TTB) oligonucleotide molecules, wherein said library comprises at least 5 unique TTB oligonucleotide molecules, wherein said TTB molecules comprise a first and second barcode sequence, wherein said first and second barcode sequence are identical to each other and positioned in a same 3’ to 3’ orientation, and wherein said TTB oligonucleotide molecules are flanked on both sides by a target region, wherein the target regions that are common to all TTB oligonucleotides in the library; further wherein no target region lies between the first and second barcode sequence as recited in claim 1.
 	Regarding claims 2-7:
Steemers et al. teach an embodiment comprising providing 1018 different oligonucleotides  comprising a first and second barcode (e.g. lines 3-14, pg. 25) and an embodiment comprising providing  a plurality of oligonucleotides comprising a first barcode 18 different barcodes (e.g. lines 10-15,pg. 57).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine the embodiment of providing 1018 oligonucleotides comprising a first and a second barcode  as taught by Steemers  to include the embodiment comprising providing an oligonucleotide comprising tandem barcodes that comprise the same sequence  as taught by Steemers (e.g. tandem barcodes as in lines 11-17, pg. 14; lines 3-26, pg. 24) because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a library of tandem twin barcode (TTB) oligonucleotide molecules.
 Therefore, as Ruan also teaches wherein the library comprises at least 10, at least 100, at least 1000, at least 105, at least 107 and at least 109 unique TTB oligonucleotide molecules (e.g. para.[0098]; "break lμg of purified PhiX 174 genome DNA"), the combined teachings of Ruan and Steemers et al. render obvious claims 2-7.
As Steemers teaches oligonucleotides comprising two barcodes separated by a linker region, the combined teachings of Ruan and Steemers et al. render obvious claim 8.
As Steemers et al. teach the linker region has a length comprising from 1- 100 or more nucleotides (e.g. lines 15-15, pg. 26), the combined teachings of Ruan and Steemers et al. render obvious claim 9-11.
As Ruan teaches wherein each of the first and second barcode sequences comprise a barcode block at least 5 nucleotides in length (e.g. para. 0028, Ruan) and Steemers et al. teach claim 12.
As Ruan teaches wherein each of the first and second barcode sequences comprise at least one barcode block sequence, wherein said barcode block can be repeated (e.g. para.[0014]; "each repetitive unit comprises one sequence to be tested and one tag sequence"), the combined teachings of Ruan and Steemers et al. render obvious claim 13.
Regarding claim 14:
As noted above, Steemers et al. teach methods comprising ligating dual-barcoded oligonucleotides into nicked target nucleic acid (e.g. Fig. 10).
Furthermore, as Ruan teaches wherein each of said TTB molecules further comprise a target region capable of annealing or ligating to the target nucleic acid (e.g. para. [0014]; "one sequence to be tested"), the combined teachings of Ruan and Steemers et al. render obvious claim 14.
As Ruan teaches wherein the first and second barcode sequence of the TTB molecule uniquely identifies each of the barcode molecules via the barcode block (e.g. para. [0015]; "the tag sequence comprises 4-20 consecutive determined bases" and para. [0074]; "tag sequences are needed to determine heads of sequences to be tested"), the combined teachings of Ruan and Steemers et al. render obvious claim 15.
Regarding claim 16:
 Steemers teaches multiple embodiments comprising labeling target nucleic acid with their oligonucleotide compositions comprising two barcodes (e.g. lines 28-33, pg. 23; Fig 10). claim 16.
Furthermore, Steemers et al. teach sequencing tagged nucleic acids by sequencing technologies known in the art, such as Single Molecule Real Time (SMRT) sequencing, and Nanopore Sequencing (e.g. lines 3-10, pg. 6; Sequencing methods section, pg. 50-54).
Therefore, as Ruan teaches wherein the target polynucleotide is sequenced after labeling with the barcode library (e.g. para. [0017]; "wherein the sequencing library is preferably used for a second-generation sequencing or a third-generation sequencing., the combined teachings of Ruan and Steemers et al. render obvious claim 17.
As Ruan teaches wherein said sequencing can comprise multiplex sequencing, shotgun metagenomic sequencing, targeted sequencing, and droplet (or emersion)-mediated sequencing - using various sequencing platforms, including Sanger- capillary sequencing, Solexa sequencing, Ion Torrent sequencing, SOLiD sequencing, 454 pyrosequencing, Single Molecule Real Time (SMRT) sequencing, and Nanopore Sequencing (e.g. para. [0069]; "solexa ... SOLiD"), the combined teachings of Ruan and Steemers et al. render obvious claim 18.
As Ruan teaches a kit for labelling a target nucleic acid for sequencing, wherein the kit comprises a) a library of at least 5 unique TTB molecules, wherein said TTB molecules comprise a first and second barcode sequence, wherein said first and second barcode sequence are identical to each other (e.g. para. [0014]); and b) reagents for sequencing (e.g. para. [0101]), the combined teachings of Ruan and Steemers et al. render obvious claim 19.
claim 20.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Furthermore, the teaching of Steemers et al. is applied to show that oligonucleotides comprising tandem barcodes separated by a non-target linker region are known in the art.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.